Citation Nr: 9929992	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-17 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  The veteran died in January 1998, and the appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, regional office 
(RO), that denied the appellant's claim for VA burial 
benefits.


FINDINGS OF FACT

1.  The veteran died in Lake George in Midway, Georgia in 
January 1998, from accidental drowning.

2.  At the time of his death, the veteran did not have any 
compensable service-connected disabilities; he was not in 
receipt of VA compensation or pension benefits, and did not 
have a claim for such pending; he had wartime service but his 
body was not held by a state (his next of kin arranged for 
burial in a private cemetery); and he was not properly 
hospitalized by the VA at the time of his death.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1600, 3.1605 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 1970 rating decision, the Sioux Falls, South 
Dakota, regional office granted service connection for high 
frequency hearing loss.  The disability was assigned a 
noncompensable evaluation, and that rating was never 
increased.  The veteran apparently was treated on an 
outpatient basis by the VA for a skin disorder during the 
1990's.

The veteran's death certificate shows that he was found dead 
in a boat lift at Lake Georgia in Midway, Georgia in January 
1998.  He had been missing for eight days.  The immediate 
cause of death was drowning and it was noted that another 
significant condition contributing to death but not related 
to the cause of death was severe atherosclerotic coronary 
artery disease.  The death certificate noted that the death 
was accidental, and that the veteran was buried in Parkhill 
Cemetery.

In February 1998, the appellant filed an application for 
burial benefits.  She indicated that the veteran was buried 
at a private cemetery.  In her April 1998 notice of 
disagreement and November 1998 substantive appeal, the 
appellant indicated that the veteran had received VA 
outpatient treatment prior to his death for a skin disorder 
that he believed was related to Agent Orange exposure during 
his Vietnam service.

The Board notes that the veteran had active service from 1967 
to 1970, which constituted wartime service.  During his 
lifetime, he was not in receipt of VA compensation or pension 
benefits, and when he died he had no claim pending for such 
benefits. 


The law provides various bases for qualifying for VA burial 
benefits, as set forth in 38 U.S.C.A. §§ 2302, 2303, 2307 and 
38 C.F.R. §§ 3.1600, 3.1605.  The appellant does not qualify 
under any category.  First, the veteran did not die from a 
service-connected disability.  Second, he was not in receipt 
of VA compensation or pension benefits at the time of his 
death.  (It is noted that he was service-connected for 
hearing loss, but this was rated noncompensable.)  Third, he 
did not have a pending claim that would have established an 
award of pension or compensation benefits prior to his death.  
Fourth, although the veteran had wartime service, his body 
was not held by a state (his next of kin arranged burial in a 
private cemetery).  Fifth, he was not properly hospitalized 
by the VA at the time of his death.

The Board has considered the appellant's argument that the 
veteran's prior VA treatment entitles her to VA burial 
benefits.  However, the law clearly requires hospitalization 
by the VA at the time of the veteran's death, which was not 
the case here.  Based on the undisputed actual facts, as 
applied to the law, it is clear that the appellant is not 
entitled to VA burial benefits.  The law, not the facts, is 
dispositive of the issue.  The appellant has failed to state 
a claim upon which relief could be granted, and, as a matter 
of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

ORDER

Entitlement to VA burial benefits is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

